DETAILED ACTION
Preliminary Amendment filed 07/23/2021 is entered. 
Claims 11-23,25-34, 42-46 and 49-73 are cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 24 are rejected under 35 U.S.C. 102 (a) (1) being anticipated by U.S Pub. No. 2019/0020759 A1 to Kuang.
Regarding claim 1, Kuang discloses a mobile telephone (paragraphs [0049] and [0051]; please see mobile phones), comprising: a hardware platform comprising a processor and a memory; a telecommunication transceiver; and instructions encoded within the memory to instruct the processor to: identify a call made via the telecommunication transceiver (paragraph [0051], Fig. 3A steps 301 and 301]; collect the callers' information, which includes one or many caller's characteristics, such as the caller's phone number, IP address, ID, name, location, gender, age, occupation, the caller's contact lists and other data); analyze the call and assign the call a predicted local reputation according to the analysis, including a legitimacy confidence score (Paragraph [0051], Fig.3A steps 302 and 303; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver); if the legitimacy confidence score is less than a first threshold, terminate the call (Fig.3A steps 303 and 304); if the legitimacy confidence score is greater than a second threshold, cease analysis of the call ([0051], Fig. 3A step 304; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver); and if the legitimacy confidence score is between the first and second thresholds, continue analysis of the call (paragraph [0051], Fig. 3A steps 303 and 305; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver).

Regarding claim 2, Kuang discloses the mobile telephone of claim 1, wherein the call is an incoming call (Paragraph [0051] and Fig. 3A step 301; receiving a call from a caller).

Regarding claim 3, Kuang discloses the mobile telephone of claim 1, wherein the call is an outgoing call (Fig. 3A step 300 and paragraph [0051]; call is outgoing and incoming call).

Regarding claim 4, Kuang discloses the mobile telephone of claim 1, wherein analyzing the call comprises querying a local contact list for a phone number associated with the call (paragraphs [0049]; whitelists may include the receiver's contacts from his or her phonebook). 

Regarding claim 5, Kuang discloses the mobile telephone of claim 1, wherein the instructions are to provide a mode wherein the call is not analyzed (paragraph [0051], Fig. 3A steps 303 and 305; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver).

Regarding claim 6, Kuang discloses the mobile telephone of claim 5, wherein the instructions are to enter the mode if the call is to or from a known or trusted number (paragraph [0051] and Fig. 3A steps 305 and 306; determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver. If one or many the caller's characteristics match with the characteristics in the whitelists, then the present embodiment proceeds to 306 to allow the call to ring the receivers' device or to pass the call to the receive).

Regarding claim 7, Kuang discloses the mobile telephone of claim 5, wherein the instructions are to, if the call is to or from a number that is not known or trusted, enter the mode only with user confirmation (paragraph [0051] and Fig. 3A steps 305 and 306; determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver. If one or many the caller's characteristics match with the characteristics in the whitelists, then the present embodiment proceeds to 306 to allow the call to ring the receivers' device or to pass the call to the receive).

Regarding claim 8, Kuang discloses the mobile telephone of claim 7, wherein the instructions are to determine that the number is stored in a local contact list but is not trusted before the analysis (paragraphs [0049], [0051] and Fig. 3A steps 305 and 306; determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver. If one or many the caller's characteristics match with the characteristics in the whitelists, then the present embodiment proceeds to 306 to allow the call to ring the receivers' device or to pass the call to the receive).

Regarding claim 9, Kuang discloses the mobile telephone of claim 8, wherein determining that the number is not trusted comprises determining that a call to or from the number has not previously been analyzed (paragraphs [0049 and [0051]; detecting unit 111 also compares the caller's characteristics or characters with the characteristics or characters in one or many stored whitelists of known good characteristics that are trusted by the public or receivers and are not associated with any fraud or scam agents. If the caller's characteristics match the characteristics in the blacklists, the first detecting unit 111 will provide a notification to the receiver through the receiver warning unit 115, or will not allow the call to ring the receiver's phone and simply terminates the call).

Regarding claim 10, Kuang discloses the mobile telephone of claim 1, wherein the instructions are to provide a machine learning model for the analysis (paragraphs [0021] and [0050]; a system of detecting phone frauds or scams by using AI (Artificial intelligence) or ML (machine learning) technology).

Regarding claim 24, Kuang discloses One or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to:
determine that a voice call has been activated; determine that the voice call is to be handled in a first mode, the first mode to provide analysis of the voice call (Paragraph [0051], Fig.3A steps 302 and 303; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver);
analyze the voice call, including contextual data about the voice call, to assign the voice call a score, wherein the score includes a probability that the voice call is legitimate ([0051], Fig. 3A step 304; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver);
terminate the voice call if the probability is below a lower threshold; terminate analysis if the probability is above an upper threshold; and
otherwise, subject the voice call to additional analysis ([0051], Fig. 3A step 304; determines if the caller's characteristics match with the characteristics in one or many blacklists of known characteristics that are associated with frauds or scams. If one or many the caller's characteristics match the characteristics in the blacklists, then the present embodiment proceeds to 304 to deny or reject the call, otherwise, the present embodiment proceeds to 305. At 305, the present embodiment determines if the caller's characteristics match with the characteristics in one or many whitelists of known characteristics that are not associated with any frauds or scams, and are trusted by the public and by the receiver).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35,38-41 rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2019/0020759 A1 to Kuang in view of U.S Pub. No. 2021/0141879 A1 to Calahan et al. (hereinafter “Calahan”).
Regarding claim 35, Kuang discloses the one or more tangible, non-transitory computer-readable storage media of claim 24, wherein analyzing the voice call (paragraphs [0049] and [0050]; a caller with a higher possibility of frauds or scams will have a long voice).
However, Kuang does not explicitly disclose collecting a voice sample and analyzing the voice sample.
In the same field of endeavor, Calahan discloses collecting a voice sample and analyzing the voice sample (Abstract, paragraphs [0024] and [0035]; recordings of the selected words or phrases spoken by the customer during previous calls are used to generate voiceprints that are stored and associated with the customer).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kaung’s teaching with a feature of collecting a voice sample and analyzing the voice sample as taught by Calahan in order to improve customer identification and authentication, without providing additional burdens on the customer (Calahan, paragraph [0002]).

Regarding claim 38, Kuang does not teach the one or more tangible, non-transitory computer-readable storage media of claim 35, wherein analyzing the voice sample comprises voice recognition.
In the same field of endeavor, Calahan discloses analyzing the voice sample comprises voice recognition (Abstract, paragraphs [0041]- [0043]; certain words or phrases spoken by customers during calls to a call center are used to identify or authenticate the user. Words or phrases such as a customer's name, or an account number or telephone number, are selected for a customer).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kaung’s teaching with a feature of analyzing the voice sample comprises voice recognition as taught by Calahan in order to improve customer identification and authentication, without providing additional burdens on the customer (Calahan, paragraph [0002]).

Regarding claim 39, Kuang does not teach the one or more tangible, non-transitory computer-readable storage media of claim 35, wherein analyzing the voice sample comprises language detection.
In the same field of endeavor, Kuang discloses analyzing the voice sample comprises language detection (paragraphs [0026] and [0088]; audio-of-interest may not be words in the spoken language. Phonemes (or a basic unit of sound) may be pulled from words matching).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kaung’s teaching with a feature of analyzing the voice sample comprises language detection as taught by Calahan in order to improve customer identification and authentication, without providing additional burdens on the customer (Calahan, paragraph [0002]).

Regarding claim 40, Kuang does not teach the one or more tangible, non-transitory computer-readable storage media of claim 35, wherein analyzing the voice sample comprises accent analysis.
In the same field of endeavor, Kuang discloses analyzing the voice sample comprises accent analysis (paragraphs [0026] and [0088]; audio-of-interest may not be words in the spoken language. Phonemes (or a basic unit of sound) may be pulled from words matching).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kaung’s teaching with a feature of analyzing the voice sample comprises accent analysis as taught by Calahan in order to improve customer identification and authentication, without providing additional burdens on the customer (Calahan, paragraph [0002]).

Regarding claim 41, Kuang does not explicitly teach the one or more tangible, non-transitory computer-readable storage media of claim 35, wherein analyzing the voice sample comprises stress or frequency analysis of the voice sample.
In the same field of endeavor, Calahan discloses analyzing the voice sample comprises stress or frequency analysis of the voice sample (Abstract, paragraphs [0024] and [0035]; recordings of the selected words or phrases spoken by the customer during previous calls are used to generate voiceprints that are stored and associated with the customer).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kaung’s teaching with a feature of analyzing the voice sample comprises stress or frequency analysis of the voice sample as taught by Calahan in order to improve customer identification and authentication, without providing additional burdens on the customer (Calahan, paragraph [0002]).
Claims 36-37 rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2019/0020759 A1 to Kuang in view of U.S Pub. No. 2021/0141879 A1 to Calahan et al. (hereinafter “Calahan”) further view of U.S Pub. No. 2021/0037135 A1 to Meredith et al. (hereinafter “Meredith”).

Regarding claim 36, Kuang and Calahan do not teach discloses the one or more tangible, non-transitory computer-readable storage media of claim 35, wherein analyzing the voice sample comprises text-to- speech conversion.
In the same field of endeavor, Meredith discloses analyzing the voice sample comprises text-to- speech conversion (Paragraphs [0054], [0058] and [0061]; voice-to-text converter of the call challenger can convert the audio input to text).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kuang and Calahan teaching with a feature of analyzing the voice sample comprises text-to- speech conversion as taught by Meredith in order to compare the text with the keyword to determine if there is a sufficient match (Abstract, Meredith).

Regarding claim 37, Kuang and Calahan do not teach the one or more tangible, non-transitory computer-readable storage media of claim 36, wherein analyzing the voice sample comprises searching converted text for key words.
In the same field of endeavor, Meredith analyzing the voice sample comprises searching converted text for key words (Paragraphs [0054], [0058] and [0061]; voice-to-text converter of the call challenger can convert the audio input to text).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Kuang and Calahan teaching with a feature of analyzing the voice sample comprises searching converted text for key words as taught by Meredith in order to compare the text with the keyword to determine if there is a sufficient match (Abstract, Meredith).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653